         Case 6:19-cv-01075-SB         Document 33       Filed 10/08/20    Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 ANTHONY JOSEPH MOLASKI,                             Case No. 6:19-cv-01075-SB

                Plaintiff,                           ORDER

        v.

 MIKE GOWER, et al.,

                Defendants.


IMMERGUT, District Judge.

       On September 21, 2020, Magistrate Judge Stacie F. Beckerman issued her Findings and

Recommendation (F&R), ECF 30, recommending that Defendants’ Motion to Dismiss for Lack

of Prosecution, ECF 29, be granted and this case dismissed without prejudice. No party filed

objections.

                                         DISCUSSION

       Under the Federal Magistrates Act (“Act”), as amended, the court may “accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1). If a party objects to a magistrate judge’s F&R, “the court shall make a de

novo determination of those portions of the report or specified proposed findings or



PAGE 1 – ORDER
         Case 6:19-cv-01075-SB        Document 33       Filed 10/08/20    Page 2 of 2




recommendations to which objection is made.” Id. But the court is not required to review, de

novo or under any other standard, the factual or legal conclusions of the F&R to which no

objections are addressed. See Thomas v. Arn, 474 U.S. 140, 149–50 (1985); United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc). Nevertheless, the Act “does not

preclude further review by the district judge, sua sponte” whether de novo or under another

standard. Thomas, 474 U.S. at 154.

       No party having filed objections, the Court has reviewed the F&R, ECF 30, and adopts it

in full. Defendants’ Motion to Dismiss, ECF 29, is GRANTED for lack of prosecution.

Plaintiff’s complaint is DISMISSED without prejudice.



       IT IS SO ORDERED.

       DATED this 8th day of October, 2020.

                                                    /s/ Karin J. Immergut
                                                    Karin J. Immergut
                                                    United States District Judge




PAGE 2 – ORDER
